DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 08/30/2022 has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

6. (Currently Amended) The system of claim [[5]] 1, wherein the machine learning model ensemble is continuously updated to include a subset of one or more additional machine learning models determined to be most accurate in identifying emerging patterns in received input data.

13. (Currently Amended) The computer-implemented method of claim [[12]] 8, wherein the machine learning model ensemble is continuously updated to include a subset of one or more additional machine learning models determined to be most accurate in identifying emerging patterns in received input data.

20. (Currently Amended) The computer-implemented method of claim [[19]] 15, wherein the machine learning model ensemble is continuously updated to include a subset of one or more additional machine learning models determined to be most accurate in identifying emerging patterns in received input data.

Reasons for Allowance
	Claims 5, 12 and 19 are cancelled.
	Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “receive input data for analysis and expansion; analyze the input data using a machine learning model to identify an emerging pattern in the input data; extract common data characteristics from the identified emerging pattern in order to determine a data scenario; utilize encoding and decoding logic to expand scope of the data scenario; based on the expanded scope of the data scenario, generate multiple synthetic data sets using a generative adversarial neural network, train one or more additional machine learning models using varied combinations of the multiple synthetic data sets and real input data; and generate a machine learning model ensemble using a subset of the one or more additional machine learning models in order to identify additional emerging patterns in the received input data”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665